             Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- X
UTICA LEASECO, LLC,                                                          :

                                   Plaintiff,                              :     Civil Action No. _____

                 -against-                                                 :
                                                                                 COMPLAINT
                                                                           :
SPATIUM ENTERPRISE LLC d/b/a EMPORIO JETS
and ROBERT VIDAL,                                                          :

                                                                           :
                                             Defendants.
---------------------------------------------------------------------------- X

        Plaintiff Utica Leaseco, LLC ("Plaintiff" or "Utica"), complaining of Defendants Spatium

Enterprise LLC d/b/a Emporio Jets and Robert Vidal (hereinafter, collectively, the "Defendants"),

hereby alleges as follows:

                                       NATURE OF THE ACTION

        1.       This is an action by Utica seeking monetary damages in excess of $440,000.00,

replevin of collateral and attorneys' fees and costs expended as a result of a default on a certain

promissory note (the “Note”) in the principal amount of $456,000.00 by Defendant Spatium

Enterprise LLC d/b/a Emporio Jets (the "Borrower"), whose payment and performance

obligations thereunder were personally guaranteed by Defendant Robert Vidal ("Vidal") pursuant

to a written guaranty (the "Guaranty"). Defendant Vidal is also in default of his obligations

under the Guaranty by failing to make the payments due thereunder.

        2.       As security for the Note, the Borrower also entered into a Security Agreement

(defined below) with Utica, securing its obligations under the executed Note by granting to Utica

a first priority security interest in, among other things, a certain Aircraft (defined below) and

other collateral as set forth therein.


2283898v3
             Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 2 of 17




        3.       Defendants' defaults under the Note, Security Agreement and Guaranty,

respectively, are further compounded by Defendants' acts of fraud on Utica, having, among other

things, intentionally submitted to Utica falsified certificates of insurance and hangar lease

documents in order to obtain financing from Utica.

        4.       Moreover, Utica recently learned that, contrary to Defendants' representations,

Borrower entered into two separate finance lease agreements with two separate and distinct third

parties, to lease, with options to purchase, the Aircraft within a six (6) month period prior to

Utica's financing of the Aircraft, for which Borrower has already collected at least $320,000.00

in proceeds therewith.

        5.       Borrower has since sold the Aircraft, which, upon information and belief, was

recently destroyed by fire in Guatemala.

                                           THE PARTIES

        6.       Plaintiff Utica Leaseco, LLC was and is, at all times relevant to the allegations

herein, a limited liability company.

        7.       Plaintiff Utica Leaseco, LLC is comprised of the following members:

                 a.      David Levy, who was and is, at all times relevant to the allegations set

                         forth herein, an individual residing in the State of Michigan.

                 b.      Robert Levy, who was and is, at all times relevant to the allegations set

                         forth herein, an individual residing in the State of Michigan.

                 c.      Craig Stormer, who was and is, at all times relevant to the allegations set

                         forth herein, an individual residing in the State of Michigan.

                 d.      Levy Family Utica, LLC, which was and is, at all times relevant to the

                         allegations set forth herein, a limited liability company.


2283898v3
                                                   2
             Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 3 of 17




                 e.      Stormer Family Utica, LLC, which was and is, at all times relevant to the

                         allegations set forth herein, a limited liability company.

        8.      Levy Family Utica, LLC is comprised of the following members:

              a. David Levy, who was and is, at all times relevant to the allegations set forth

                 herein, an individual residing in the State of Michigan.

              b. Ann Levy, who was and is, at all times relevant to the allegations set forth herein,

                 an individual residing in the State of Michigan.

              c. Kate Levy, who was and is, at all times relevant to the allegations set forth herein,

                 an individual residing in the New York.

              d. Jill Gilpin, who was and is, at all times relevant to the allegations set forth herein,

                 an individual residing in the State of Michigan.

              e. Allison Levy, who was and is, at all times relevant to the allegations set forth

                 herein, an individual residing in the State of New Hampshire.

        9.       Stormer Family Utica, LLC is comprised of the following members:

              a. Craig Stormer, who was and is, at all times relevant to the allegations set forth

                 herein, an individual residing in the State of Michigan.

              b. Colleen Stormer, who was and is, at all times relevant to the allegations set forth

                 herein, an individual residing in the State of Michigan.

              c. Renate LaCroix, who was and is, at all times relevant to the allegations set forth

                 herein, an individual residing in the State of Michigan.

              d. Monika Stormer, who was and is, at all times relevant to the allegations set forth

                 herein, an individual residing in the State of Michigan.




2283898v3
                                                    3
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 4 of 17




              e. Brendan Stormer, who was and is, at all times relevant to the allegations set forth

                 herein, an individual residing in the State of Michigan.

              f. Conner Stormer, who was and is, at all times relevant to the allegations set forth

                 herein, an individual residing in the State of Michigan.

        10.      Upon information and belief, Defendant Spatium Enterprise LLC d/b/a Emporio

Jets was and is, at all times relevant to the allegations herein, a limited liability company.

        11.      Upon information and belief, Defendant Spatium Enterprise LLC d/b/a Emporio

Jets is comprised of a single member: Robert Vidal.

        12.      Upon information and belief, Defendant Vidal was and is, at all times relevant to

the allegations herein, an individual residing in the State of Florida.

                                  JURISDICTION AND VENUE

        13.      This Court has jurisdiction over this action by virtue of 28 U.S.C. § 1332, in that

Plaintiff and Defendants are citizens of different states, and the value of the amount in

controversy exceeds, exclusive of interest and costs, the sum of $75,000.

        14.      Venue is predicated on 28 U.S.C. § 1391 (b)(3), in that, inter alia, Defendants

irrevocably submitted to the jurisdiction of the New York courts located within the Southern

District of New York pursuant to the Loan Documents and Guaranty (each defined below). In

addition, venue is also proper in the Southern District of New York pursuant to the Loan

Documents and Guaranty.




2283898v3
                                                  4
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 5 of 17




                               BACKGROUND ALLEGATIONS

I.      The Loan Transaction

        A.      The Note

        15.     On or about October 10, 2019, Utica, as lender, made a loan to Borrower (the

"Loan"), which Loan was evidenced by Borrower's execution of a certain promissory note dated

October 10, 2019 in the principal amount of $456,000.00 (the “Original Note”). A true and

accurate copy of the Original Note is annexed hereto as part of Exhibit A and incorporated herein

by reference.

        16.     Pursuant to the Original Note, Borrower was required to pay to Utica forty-eight

(48) consecutive monthly payments of principal and interest as set forth in the Note (the

"Monthly Payments").

        17.     The Monthly Payments commenced on November 10, 2019 and were due and

payable on the 10th day of each and every month thereafter for forty-eight (48) months.

        18.     The Monthly Payments were each in the amount of $12,008.23.

        19.     On or about May 4, 2020, Utica and Borrower entered into a certain First

Amendment to Loan and Aircraft Security Agreement effective as of April 10, 2020 (the "First

Amendment") providing, among other things, an amendment to the payment schedule to the

Original Note. (The First Amendment, together with the Original Note, as the same may be

hereafter amended, modified, restated, renewed, replaced, supplemented or extended,

collectively, the "Note"). A true and accurate copy of the First Amendment is annexed hereto as

part of Exhibit A.

        20.     Utica is the holder of the Note.




2283898v3
                                                   5
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 6 of 17




        21.     The First Amendment provided, among other things, a revised amortization

schedule, pursuant to which Borrower was permitted to pay Utica three (3) monthly payments of

interest only ("Interim Interest Payments").

        22.     The Interim Interest Payments commenced on April 10, 2020 and were due and

payable on the 10th day of each and every month thereafter for a total of three (3) months.

        23.     The Interim Interest Payments were each in the amount of $4,500.00.

        24.     Pursuant to the First Amendment to Loan and Aircraft Security Agreement, the

Monthly Payments shall resume on July 10, 2020 and are due on the 10th day of each and every

month thereafter.

        25.     The Monthly Payments, commencing on July 10, 2020 and each and every month

thereafter, were each in the amount of $12,730.64.

        26.     Borrower defaulted under the Note by, among other things, failing to make its

Interim Interest Payment to Utica due on May 10, 2020 and each and every Interim Interest

Payment and/or Monthly Payment due thereafter.

        27.     In the event of a default, the Note provides that the unpaid principal balance, all

accrued interest and any other sums due under the Note shall become immediately due and

payable without further notice of any kind.

        28.     Although not required, Utica provided Defendants with notice of their default by,

among other things, a written Notice of Default.

        29.     In the event of a default, the Note also provides that a default rate of interest of

eighteen percent (18%) per annum shall be applied from the date of default through the date of

payment ("Default Rate Interest").




2283898v3
                                                   6
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 7 of 17




        30.     The Note further provides that an automatic or declared acceleration of the

amounts due and owing by Borrower thereunder constitutes an involuntary prepayment for

which a prepayment premium in the amount of $10,000.00 shall also be due and payable (the

"Prepayment Premium").

        B.      The Loan and Security Agreement

        31.     As further security for Borrower's obligations to Utica under the Note, Utica and

Borrower entered into and executed a certain Loan and Aircraft Security Agreement dated as of

October 10, 2019 (the “Security Agreement”).          A true and accurate copy of the Security

Agreement is annexed hereto as Exhibit B and is incorporated herein by reference.

        32.     Pursuant to the Security Agreement, Borrower granted Utica a first priority

security interest in, among other things, a Gulfstream Aerospace model G-1159A aircraft, Serial

Number 252 and FAA Registration No. N516TR, together with two (2) Rolls Royce Deutschland

Ltd. & Co., KG Spey 511-8 aircraft engines bearing manufacturer's serial numbers 8826 and

8882, respectively, and standard avionics and equipment, together with flight logbooks,

maintenance and repair records (collectively, the "Aircraft"), as well as other collateral,

including, but not limited to, any proceeds thereof (collectively, with the Aircraft, the

"Collateral") to secure all sums due and owing to Utica under the Note.

        33.     Borrower is in default of the Security Agreement as a result of, among other

things, Borrower's default under the Note.

        34.     Utica also recently learned that, at the time of closing, Borrower had already

entered into two separate and distinct finance leases for the ultimate sale of the Aircraft.

        35.     The first lease, a certain Aircraft Lease / Purchase Agreement, dated April 10,

2019 is a finance lease entered into between, and executed by, "Emporio Jets" (Borrower's


2283898v3
                                                  7
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 8 of 17




D/B/A), as lessor, and Aerojal S.A. de C.V., a Mexican corporation (“Aerojal”) whose principal

place of business is at Toluca, Mexico, for a term of eighteen (18) months, commencing on April

10, 2019 with an end of lease purchase option ("Lease 1").

        36.     In connection with Lease 1, Defendants reportedly received a $100,000 Security

Deposit.

        37.     The second lease, a certain Aircraft Financing Lease dated as of September 5,

2019, was entered into between and executed by Spatium Enterprise LLC, as lessor, and

Etheralines Corp. (“Etheralines”), as lessee, for a term of eighteen (18) months, commencing on

September 5, 2019 with an end of lease mandatory purchase requirement ("Lease 2" and,

together with Lease 1, the "Lease Documents").

        38.     Defendants acknowledged receiving a $220,000 deposit from Etheralines.

        39.     The Security Agreement prohibits Borrower from selling, assigning, entering into

any third party agreement, conveying, mortgaging, exchanging and/or otherwise transferring or

relinquishing possession of or disposing of the Aircraft, proceeds or any other part of the

Collateral.

        40.     Upon information and belief, Defendants have collected a total of at least

$320,000.00 from Aerojal in connection with Lease 1 and Etheralines in connection with Lease

2.

        41.     Upon information and belief, Defendants and/or Etheralines moved the Aircraft to

Centro De Servicio Aeronautico S.A. de C.V., an FBO (Fixed Base Operation) (“FBO”) in

Toluca, Mexico. The FBO listed its customer as Spatium Enterprise LLC and/or Jesica Cagigal.

        42.     Lease 2 was signed on behalf of Etheralines by Jesica Cagigal Peralvarez.




2283898v3
                                                 8
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 9 of 17




        43.     Recently, upon information and belief, Defendants and/or Etheralines sold the

Aircraft, where it was flown to Guatemala, landed and set on fire.

        44.     According to an Aviation Safety Network report and photograph of the burning

Aircraft provided to Utica by the FAA stated on June 19, 2020, “A Gulfstream III jet was set

afire after having landed near El Chico, Retalheleu, Guatemala. The aircraft was likely used in

illegal drug trafficking. The registration of the aircraft was not visible on photos but the color

schema and type match that of N516TR. This aircraft was offered for sale recently and was last

reported at Chetumal, Mexico (on 18 June) by Flightware.”

        45.     As such, Borrower is in further default of the Security Agreement.

        C.      The Guaranty

        46.     Defendant Vidal personally guaranteed Borrower's obligations to Utica, pursuant

to a written guaranty signed by Vidal in favor of Utica on or about October 10, 2019 (the

“Guaranty”). A true and accurate copy of the Guaranty is annexed hereto as Exhibit C and

incorporated herein by reference.

        47.     Pursuant to the Guaranty, Vidal absolutely and unconditionally guaranteed to

Utica, among other things, the full and prompt payment and performance of any and all present

and future indebtedness and obligations of Borrower under the Note and Security Agreement

(collectively, the "Loan Documents").

        48.     Vidal failed to pay Utica the sums due and owing by Borrower under the

Guaranty.

        49.     As a result, Vidal is in default of the Guaranty.




2283898v3
                                                  9
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 10 of 17




        D.        Defendants' Fraudulent Acts

        50.       In order to obtain the Loan, Borrower was required to, among other things, insure

the Aircraft.

        51.       Prior to Utica making the Loan to Borrower, on or about October 8, 2019,

Defendants provided a Certificate of Insurance to Utica purportedly covering the policy period

from March 14, 2019 to March 14, 2020 ("First Insurance Certificate").

        52.       Defendants also provided a subsequent Certificate of Insurance for the policy

period covering March 14, 2020 to March 14, 2021 ("Second Insurance Certificate" and, together

with the First Insurance Certificate, the "Certificates of Insurance").

        53.       The Certificates of Insurance identified Arthur J. Gallagher & Co. as the

insurance agency, and QBE as the company who purportedly issued the insurance policy.

        54.       Utica recently learned that the Certificates of Insurance submitted by Defendants

were falsified.

        55.       Specifically, a representative of Arthur J. Gallagher & Co. confirmed that the

Certificates of Insurance are not valid and/or not supported by actual, active insurance policies.

        56.       Moreover, a representative from QBE further confirmed that the Certificates of

Insurance are not valid and/or not supported by actual, active insurance policies.

        57.       The Security Agreement provides, among other things, that any failure by

Borrower to obtain, maintain and comply with all of the insurance coverages required

thereunder, constitutes an Event of Default under the Security Agreement.

        58.       Upon information and belief, the Aircraft was never properly insured and/or

remain uninsured at the time of its sale and/or destruction.

        59.       As such, Defendants are in further default of the Security Agreement.


2283898v3
                                                  10
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 11 of 17




        60.     Utica also recently learned that Defendants had submitted a fictitious real

property lease providing for storage of the Aircraft at an aircraft hangar prior to closing of the

Loan.

        61.     Specifically, prior to closing, Defendants provided Utica with a "Commercial

Lease Agreement" dated February 1, 2019 for the rental of hangar space (the specific hangar is

referred to as “Hangar 9” in the Commercial Lease Agreement) for the Aircraft as set forth

therein, purportedly entered into between Lynx FBO, as lessor, and Spatium Enterprise LLC, as

lessee (the "Commercial Hangar Lease Agreement" and, together with the Certificates of

Insurance, the "False Documents").

        62.     After having been provided with a copy of the fictitious lease, an authorized

representative of Lynx FBO ("Lynx"), Tammy Whitmier, confirmed in writing on May 11, 2020

to Utica that the Commercial Hangar Lease Agreement was fraudulent and not a lease that Lynx

uses.

        63.     Specifically, Lynx noted, among other things, that it acquired the hangar facility

from World Jet, Inc. on February 1, 2019, but the term of the purported Commercial Hangar

Lease Agreement between Defendants and Lynx commenced August 1, 2016, almost three years

before Lynx acquired the facility, and that neither Lynx nor World Jet, Inc. has a listing of

Spatium Enterprise LLC nor Robert Vidal as a prior customer at that time.

        64.     Lynx further confirmed in writing that the subject Aircraft cannot fit into Hangar

9 due to door height and wing span width limitations.

        65.     Borrower's submission of one or more False Documents constitutes, at minimum,

a further default under the Security Agreement.




2283898v3
                                                  11
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 12 of 17




                                              COUNT I

                  (Breach of Note against Defendant Spatium Enterprise LLC)

        66.      Plaintiff repeats, reiterates and re-alleges the allegations contained in paragraphs 1

through 30 inclusive of the Complaint with the same force and effect as if more fully set forth at

length herein.

        67.      Borrower defaulted under the Note by, among other things, failing to make the

Interim Interest Payment due to Utica on May 10, 2020 and each and every Interim Interest

Payment and/or Monthly Payment due thereafter under the Note.

        68.      In the event of a default, the Note provides that Utica has the right to the

outstanding principal balance plus all applicable interest and all other sums due and owing under

the Note immediately due and payable.

        69.      By reason of the foregoing, there is presently due and owing as of June 26, 2020,

from Borrower to Utica under the Note the outstanding principal balance of $418,006.55, plus

accrued interest in the amount of $10,729.18, plus Default Rate Interest in the amount of

$1,637.01 (which continues to accrue), plus late charges in the amount of $450.00, plus

Prepayment Premium in the amount of $10,000.00, for a total of $440,822.74, plus such other

fees and costs which are, or will be, due under the Note.


                                              COUNT II

                          (Breach of Guaranty against Defendant Vidal)

        70.      Plaintiff repeats, reiterates and re-alleges the allegations contained in paragraphs 1

through 49 inclusive of the Complaint with the same force and effect as if more fully set forth at

length herein.



2283898v3
                                                  12
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 13 of 17




        71.      Pursuant to the Guaranty, Defendant Vidal absolutely and unconditionally

guaranteed to Utica, among other things, the full and prompt payment and performance of any

and all present and future indebtedness and obligations of the Borrower under the Loan

Documents.

        72.      Defendant Vidal failed to pay Utica the sums due and owing by the Borrower

under the Guaranty.

        73.      As a result, Defendant Vidal is in default of the Guaranty.

        74.      By reason of the foregoing, there is presently due and owing as of June 26, 2020,

from Defendant Vidal to Utica under the Guaranty and the Loan Documents an outstanding

principal balance of $418,006.55, plus accrued interest in the amount of $10,729.18, plus Default

Rate Interest in the amount of $1,637.01 (which continues to accrue), plus late charges in the

amount of $450.00, plus Prepayment Premium in the amount of $10,000.00, for a total of

$440,822.74, plus such other fees and costs which are, or will be, due under the Guaranty and the

Loan Documents.

                                             COUNT III

                                    (Fraud against Defendants)

        75.      Plaintiff repeats, reiterates and re-alleges the allegations contained in paragraphs 1

through 65 inclusive of the Complaint with the same force and effect as if more fully set forth at

length herein.

        76.      Defendants made multiple material misrepresentations of fact when they among

other things, submitted one or more False Documents to Utica in an effort to procure financing

from Utica for the Aircraft.




2283898v3
                                                  13
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 14 of 17




        77.      Defendants knew that the documents they were submitting to Utica, and the

statements made to Utica, were fabricated.

        78.      Defendants intended for Utica to rely upon the False Documents and

misrepresentations of fact so that Utica would agree to extend a loan to Defendants.

        79.      Utica relied upon what it believed to be a bona fide Certificates of Insurance

submitted by Defendants, as well as a bona fide Commercial Hangar Lease Agreement, in order

to extend financing to Borrower for the purchase of the Aircraft.

        80.      Utica would not have made the Loan and/or extended any other financing to

Borrower had it known that the documentation provided by and representations made to Utica by

Defendants were false.

        81.      Defendants defrauded Utica.

        82.      As a result, Utica has suffered damages in an amount to be determined at trial, but

believed to be at least $440,000.00.

                                             COUNT IV

                         (Repossession of Collateral against Defendants)

        83.      Plaintiff repeats, reiterates and re-alleges the allegations contained in paragraphs 1

through 65 inclusive of the Complaint with the same force and effect as if more fully set forth at

length herein.

        84.      Pursuant to the terms and conditions of the Security Agreement, Borrower granted

Utica a first priority security interest in the Collateral, including, but not limited to, the Aircraft,

as set forth in the Security Agreement.

        85.      Borrower's defaults under the Note also constitute a default under the Security

Agreement.


2283898v3
                                                  14
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 15 of 17




        86.      Borrower's submission of one or more False Documents constitutes a default

under the Security Agreement.

        87.      The Security Agreement provides that in the event of any default thereunder,

Utica is entitled to possession of the Collateral.

        88.      By reason of the foregoing, Utica is entitled to immediate possession of the

Collateral.

                                              COUNT V

             (Attorneys' Fees and Costs against Defendant Spatium Enterprise LLC)

        89.      Plaintiff repeats, reiterates and re-alleges the allegations contained in paragraphs 1

through 45 inclusive of the Complaint with the same force and effect as if more fully set forth at

length herein.

        90.      Pursuant to the provisions of the Loan Documents, Borrower agreed to pay

Utica's attorneys' fees and all other costs and expenses which Utica incurs as a result of, among

other things, the enforcement and/or preservation of its rights under the Loan Documents.

        91.      By reason of the foregoing, Utica is entitled to all costs and expenses, plus such

reasonable attorneys' fees as may be determined by this Court.

                                             COUNT VI

                       (Attorneys' Fees and Costs against Defendant Vidal)

        92.      Plaintiff repeats, reiterates and re-alleges the allegations contained in paragraphs 1

through 49 inclusive of the Complaint with the same force and effect as if more fully set forth at

length herein.

        93.      Pursuant to the provisions of the Guaranty and the Loan Documents, Defendant

Vidal agreed to pay Utica's reasonable attorneys' fees and all other costs and expenses which


2283898v3
                                                     15
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 16 of 17




Utica incurs as a result of, among other things, the enforcement and/or preservation of its rights

under the Guaranty and Loan Documents.

        94.     By reason of the foregoing, Utica is entitled to all costs and expenses, plus such

reasonable attorneys' fees as may be determined by this Court.

        WHEREFORE, Plaintiff Utica Leaseco, LLC demands judgment against Defendants

Spatium Enterprise LLC and Robert Vidal, as follows:

        A.      On Count I against Defendant Spatium Enterprise LLC, awarding Plaintiff the

sum of $440,822.74 plus applicable Default Rate Interest, and such other fees and costs which

are, or will be, due under the Loan Documents;

        B.      On Count II against Defendant Robert Vidal, awarding Plaintiff the sum of

$440,822.74 plus applicable Default Rate Interest and such other fees and costs which are, or

will be, due under the Guaranty and the Loan Documents;

        C.      On Count III against Defendants Spatium Enterprise LLC and Robert Vidal,

awarding Plaintiff a sum to be determined at trial, but believed to be at least $440,000.00;

        D.      On Count IV against Defendants Spatium Enterprise LLC and Robert Vidal,

respectively, awarding Plaintiff repossession of Collateral as set forth in the Loan Documents;

        E.      On Count V against Defendant Spatium Enterprise LLC, awarding Plaintiff all

costs and expenses, plus such reasonable attorneys' fees as may be determined by this Court;

        F.      On Count VI against Defendant Robert Vidal, awarding Plaintiff all costs and

expenses, plus such reasonable attorneys' fees as may be determined by this Court;




2283898v3
                                                 16
            Case 1:20-cv-04933-AT Document 1 Filed 06/26/20 Page 17 of 17




        G.      All with all applicable costs, disbursements and interest, together with such other

and further relief as this Court deems just and proper.

Dated: Garden City, New York
       June 26, 2020


                                                       MORITT HOCK & HAMROFF LLP


                                                 By:          /s/ Julia Gavrilov
                                                       Robert S. Cohen
                                                       Julia Gavrilov

                                                       Attorneys for Plaintiff Utica Leaseco, LLC
                                                       400 Garden City Plaza
                                                       Garden City, NY 11530




2283898v3
                                                17
